DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hackett (US 2015/0154700).
As per claim 1, Hackett discloses a method for generating a data structure, the data structure being used to generate an HLC or OHLC type symbol, the method comprising: 
receiving a plurality of prices, each price corresponding to a unique time within a time period (Figure 4, where the step of “Receiving Stock Data for a Particular Stock Associated With a Stock Profile”); 
determining, from the received plurality of the prices, an open price corresponding to a start of the time period, a highest price corresponding to a first time within the time period, a lowest price corresponding to a second time within the time period, and a close price corresponding to an end of the time period (Figure 4, where the step of “Recording Market Opening Prices and Market Closing Prices for Each Particular Stock during a Plurality of Trading Intervals”, and “Analyzing a Plurality of Trading Prices to Determine Highest Traded Price and Lowest Traded Price of a Particular Stock during the Plurality of Trading Intervals); 
calculating a highest symbol position value indicating when the first time occurred between the start of the time period and the end of the time period (Figure 7, where the steps of “Identifying a Highest Traded Price of the Particular Stock in the Plurality of Traded Prices during the Particular Trading Interval”); 
calculating a lowest symbol position value indicating when the second time occurred between the start of the time period and the end of the time period (Figure 7, the step of “Identifying a Lowest Traded Price of the Particular Stock in the Plurality of Traded Prices during the Particular Trading Interval”); and 
storing the time period, the open price, the highest price, the lowest price, the close price, the highest symbol position value, and the lowest symbol position value in association with one another in the data structure on a non-transitory computer readable medium (Figure 7, where the steps of “Storing the Market Opening Price and the Market Closing Price of a Particular Stock during a Particular Trading Interval in a Corresponding Trading Interval Set associated with the Stock Profile” and “Storing the Highest Traded Price and the Lowest Traded Price of the Particular Stock during the Particular Trading Interval in the Trading Interval Set).  
As per claim 2, Hackett demonstrated all the elements as disclosed in claim 1, and further discloses wherein the OHLC type symbol is an enhanced candlestick, the highest symbol position value is an upper wick position value, and the lowest symbol position value is a lower wick position value (Figure 2 depicts an OHLC type symbol).  
As per claim 3, Hackett demonstrated all the elements as disclosed in claim 1, and further discloses generating the data structure in real time from time/sales data of a live open market streamed during the time period ([0051] where “The software is capable and responsible for accessing, analyzing, manipulating, transforming, defining, and displaying real time stock market information”).  
As per claim 4, Hackett demonstrated all the elements as disclosed in claim 1, and further discloses generating the HLC or OHLC type symbol from data stored in the data structure ([0028]-[0033] where the data is stored in a database which is considered structured; Figure 2, 8 and 9).  
As per claim 9, Hackett discloses a method for generating a data structure, the data structure being used to generate an HLC or OHLC type symbol, the method comprising: 
receiving a plurality of OHLC data, each piece of the OHLC data corresponding to a unique intra-time period within a time period (Figure 4, where the step of “Receiving Stock Data for a Particular Stock Associated With a Stock Profile”); 
determining, from the received plurality of the OHLC data, an open price corresponding to a start of the time period, a highest price corresponding to a first intra- time period, a lowest price corresponding to a second intra-time period, and a close price corresponding to an end of the time period (Figure 4, where the step of “Recording Market Opening Prices and Market Closing Prices for Each Particular Stock during a Plurality of Trading Intervals”, and “Analyzing a Plurality of Trading Prices to Determine Highest Traded Price and Lowest Traded Price of a Particular Stock during the Plurality of Trading Intervals); 
calculating a highest symbol position value indicating when the first intra-time period occurred between the start of the time period and the end of the time period (Figure 7, where the steps of “Identifying a Highest Traded Price of the Particular Stock in the Plurality of Traded Prices during the Particular Trading Interval”);
calculating a lowest symbol position value indicating when the second intra-time period occurred between the start of the time period and the end of the time period (Figure 7, the step of “Identifying a Lowest Traded Price of the Particular Stock in the Plurality of Traded Prices during the Particular Trading Interval”); and
storing the time period, the open price, the highest price, the lowest price, the close price, the highest symbol position value, and the lowest symbol position value in association with one another in the data structure on a non-transitory computer readable medium (Figure 7, where the steps of “Storing the Market Opening Price and the Market Closing Price of a Particular Stock during a Particular Trading Interval in a Corresponding Trading Interval Set associated with the Stock Profile” and “Storing the Highest Traded Price and the Lowest Traded Price of the Particular Stock during the Particular Trading Interval in the Trading Interval Set).  
As per claim 10, Hackett demonstrated all the elements as disclosed in claim 9, and further discloses wherein the OHLC type symbol is an enhanced candlestick, the highest symbol position value is an upper wick position value, and the lowest symbol position value is a lower wick position value (Figure 2).  
As per claim 11, Hackett demonstrated all the elements as disclosed in claim 9, and further discloses generating the data structure in real time from time/sales data of a live open market streamed during the time period ([0051] where “The software is capable and responsible for accessing, analyzing, manipulating, transforming, defining, and displaying real time stock market information”).  
As per claim 12, Hackett demonstrated all the elements as disclosed in claim 9, and further discloses generating the HLC or OHLC type symbol from data stored in the data structure ([0028]-[0033] [0053] [0050] where the data is stored in a database which is considered structured; Figure 2, 8 and 9).  

Allowable Subject Matter
Claims 5-8 and 13-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        August 27, 2022